DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Claims 17-18, 25, 35 and 37 have been amended. Claim 26 has been newly canceled and claims 38-39 have been newly added. 
Claims 17-18, 20-25, 27-39 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 18, 20- 24, 27-29, 33-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (US 2004/0101959) in view of Wood et al (US 2010/0196334-from IDS filed 07/03/2018).
Regarding claims 17-18, 20, 27, 34-36, 39, Marko teach a composition comprising dissociated buccal mucosa tissue suspended in a solution that contains both fibroblasts from oral tissue such as a lamina propria and keratinocytes (epithelial cells) from oral mucosa such as buccal tissue (page 4 para 20). Marko teach wherein the cells are suspended in a viscous solution (biodegradable acellular filler) such as solubilized gelatin, collagen (page 13 para 86-92) or plasma clot made of fibrin (fibrin sealant component) (page 15, para 110).
The specific combination of features claimed is disclosed within the broad genera of biopsy sources, cell types, carrier types, and growth factors taught by Marko, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of biopsy sources, cell types, carrier types, and growth factors from within the disclosure of Marko to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
Marko does not specifically teach wherein the cells suspension includes cell aggregates or tissue fragments, but do suggest that their description is intended to illustrate and not limit the scope of the invention and is amenable to modifications (pages 15-16, para 113).
Wood teach a liquid graft comprising dissociated buccal mucosa tissue suspended in solution. Cells suitable for grafting back to a patient are collected and dispersed in a solution that is suitable for immediate dispersion over the recipient graft site and includes epithelial cells (page 3 para 54, para 60) as well as small aggregates of cells from buccal mucosa tissue after removal of large cellular aggregates by filtration (page 2 para 23, page 4 para 74). Methods for dissociating cellular layers within tissues are taught to be well known in the art and include either physical or chemical disruption (page 4 para 66).
One of ordinary skill in the art would have been motivated to use dissociated cells that include small cell aggregates in the suspension of Marko because Wood indicate that this is a suitable amount of tissue dissociation for buccal mucosa tissue intended for inclusion in a liquid graft suspension and both Marko and Wood are intending to use buccal mucosa cell suspensions for transplant to a patient. One of ordinary skill in the art would have had a reasonable expectation of success because Wood describe the filter size needed to keep the cell aggregates under 200 µm in size (which overlaps with Applicant’s claimed range) and also allows for single cells to be present.
Regarding claims 21-24, Marko teach wherein the cells are characterized as expanded with culture media (nutrients), buffers and contain both fibroblasts and keratinocytes (epithelial cells) (page 4 para 20 and page 14 para 102-104).
Regarding claims 28 and 33, Marko teach wherein the solution comprises pharmaceutically acceptable saline and the cells are passaged (expanded) (page 14 para 104).
Regarding claim 29, Marko teach wherein the fibroblasts are exposed to growth factors such as FGF, VEGF and IGF (pages 4-5 para 20).
Therefore the combined teachings of Marko et al and Wood et al render obvious Applicant’s invention as claimed.



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (US 2004/0101959) in view of Wood et al (US 2010/0196334-from IDS filed 07/03/2018) as applied to claims 17, 18, 20- 24, 27-29, 33-36 and 39 above, and further in view of Feinberg et al (US 2006/0148075).
Regarding claim 32, Marko et al renders obvious Applicant’s liquid graft composition comprising dissociated buccal mucosa tissue suspended in a solution as described above and specifically include isolating and expanding keratinocytes (epithelial cells) from buccal mucosa tissue, but do not specifically teach wherein the dissociated buccal mucosa tissue is enriched for epithelial progenitor cells to contain a higher concentration of epithelial progenitor cells than found in normal buccal mucosa tissue as claimed.
Feinberg teach that there is a need to produce an oral keratinocyte progenitor/stem cell -enriched population for use as a therapeutic graft and they have met this need by sorting cell types according to size (page 1 para 5-9). Feinberg teach wherein their cells are suspended in solution for later experiments (page 3 para 43) and wherein their epithelial cells may be obtained from buccal mucosa (page 7 para 88).
One of ordinary skill in the art would have been motivated to isolate and expand (enrich to a higher concentration than found in vivo) keratinocyte progenitor cells in the method of Marko because Feinberg teach that there is a need to produce an oral keratinocyte progenitor/stem cell -enriched population for use as a therapeutic graft and they have met this need by sorting cell types according to size (page 1 para 5-9). One of ordinary skill in the art would have had a reasonable expectation of success because Marko was already isolating keratinocytes from buccal mucosa tissue (oral mucosa tissue) and Feinberg suggest that oral mucosa, and buccal mucosa as well, contain keratinocyte progenitor cells.
Therefore the combined teachings of Marko et al, Wood et al and Feinberg et al render obvious Applicant’s invention as claimed.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (US 2004/0101959) in view of Wood et al (US 2010/0196334-from IDS filed 07/03/2018) as applied to claims 17, 18, 20- 24, 27-29, 33-36 and 39 above, and further in view of Mooney et al (US 5,885,829-newly cited).
Regarding claim 38, Marko do not specifically teach the use of a photosensitive component, but they do teach that their compositions include the use of biodegradable matrices such as those found in U.S. Pat. No. 5,885,829 (Mooney)(pages 11-12, para 76).
Mooney teach methods for regenerating dental and oral tissues from viable cells using ex vivo culture and structural matrix (abstract, column 2 lines 1-17). Mooney teach bioerodible (biodegradable) hydrogels designed to form direct contacts with tissues following photopolymerization using photoinitiators (photosensitive component) which allows for the degradation rate of these gels to be tailored from less than 1 day to 4 months and allow the hydrogels to adhere tightly to underlying tissue (column 74, lines 49-67).
One of ordinary skill in the art would have been motivated to include biodegradable matrices (hydrogels) with photoinitiators in the cell suspension of Marko because Mooney teach that these types of hydrogels allow for the ability to tailor the matrices with regard to degradation rate and adherence to tissue and thus provide better control of the therapeutic effects of the cell suspension. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Marko specifically teach that the biodegradable matrices of Mooney are suitable for use in their compositions and incorporates all cited references in their entirety (page 5  para 21)..
Therefore the combined teachings of Marko et al, Wood et al and Mooney et al render obvious Applicant’s invention as claimed.



Claims 17-18, 21-25, 27-28, 30-31, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al (US 2011/0110900) in view of Marko et al (US 2004/0101959) and Wood et al (US 2010/0196334-from IDS filed 07/03/2018).
Regarding claim 17, 27, and 39, Stephens teach a composition comprising dissociated buccal mucosa tissue suspended in solution (page 6 para 90). Stephens teach wherein the buccal mucosa tissue is cut into 5 mm2 pieces that include epithelial and lamina propria tissue (cell aggregates and lamina propria tissue fragments)(page 6 para 90).
Stephens do not specifically teach wherein the solution is viscous and/or contains one or more components capable of increasing the viscosity of the solution.
However, Stephens do suggest that their cells, including novel progenitor cells, their progeny and including differentiated cells derived therefrom can be used to treat damaged tissues, such as wounds, burns, tissue damage (page 1 para 1, page 4 para 65, page 12 para 146).
Marko teach a composition comprising dissociated buccal mucosa tissue suspended in a solution that contains both fibroblasts from oral tissue such as a lamina propria and keratinocytes (epithelial cells) from oral mucosa such as buccal tissue (page 4 para 20). Marko teach wherein the cells are suspended in a viscous solution (biodegradable acellular filler) such as solubilized gelatin, collagen (page 13 para 86-92) or plasma clot made of fibrin (fibrin sealant component) (page 15, para 110). These filler materials allow for the cell composition to be used to repair damaged tissue (page 13 para 85-87, page 13 para 94-page 14 para 100).
One of ordinary skill in the art would have been motivated to include an acellular filler material with the cell solution of Stephens because Marko suggest that this makes for an injectable cell composition that is useful for the repair of various damaged tissues, including wounds (pages 13-14 para 94). One of ordinary skill in the art would have had a reasonable expectation of success because Stephens also indicates that their cells are useful for the treatment of damaged tissue, including wounds.
Stephens does not specifically teach wherein their cell suspensions for administration include cell aggregates or tissue fragments. 
Wood teach a liquid graft comprising dissociated buccal mucosa tissue suspended in solution. Cells suitable for grafting back to a patient are collected and dispersed in a solution that is suitable for immediate dispersion over the recipient graft site and includes epithelial cells (page 3 para 54, para 60) as well as small aggregates of cells from buccal mucosa tissue after removal of large cellular aggregates by filtration (page 2 para 23, page 4 para 74). Methods for dissociating cellular layers within tissues are taught to be well known in the art and include either physical or chemical disruption (page 4 para 66).
One of ordinary skill in the art would have been motivated to use dissociated cells that include small cell aggregates in the suspension of Stephens because Wood indicate that this is a suitable amount of tissue dissociation for buccal mucosa tissue intended for inclusion in a liquid graft suspension and both Stephens and Wood are intending to use buccal mucosa cell suspensions for transplant to a patient. One of ordinary skill in the art would have had a reasonable expectation of success because Wood describe the filter size needed to keep the cell aggregates under 200 µm in size (which overlaps with Applicant’s claimed range) and also allows for single cells to be present.
Regarding claims 18, 24, 25, 30, 31 and 37, Stephens teach an intermediate step wherein buccal mucosa tissue is trimmed of excess fat, cut into pieces (dissociated) and incubated overnight with dispase (page 6 para 90). It is at this intermediate step, before any cells other than excess fat are removed, that the suspended dissociated tissue contains all the cells naturally found in the buccal mucosa, such as epithelial progenitors, aggregates of cells, stratified squamous epithelium, fragments of lamina propria, fibroblasts, epithelial cells, lymphocytes, plasma cells, macrophages, eosinophilic leukocytes mast cells, collagen, elastin. The fact the buccal mucosa tissue inherently contains these cells and proteins is recognized by Applicant in their Specification (pages 6-8, para 22-26).
Regarding claim 21, Stephens teach wherein the dissociated buccal mucosa cells are expanded and passaged by trypsinization which requires that the dissociated expanded cells are resuspended in a solution prior to re-seeding (page 6 para 90-92).
Regarding claims 22-23, Stephens teach wherein the dissociated buccal mucosa tissue is suspended in a solution that contains serum containing media, DMEM and antibiotics pen/strep (nutrients) (page 6 para 90).
Regarding claims 27 and 39, Stephens teach wherein the buccal mucosa tissue is cut into 5 mm2 pieces (page 6 para 90). Applicant teach in their Specification that 1 microliter of fragmented buccal mucosa tissue is equal to 1 mm cubed (page 8 para 28). Therefore 5 mm cubed would be equal to 5 microliter of fragments and this falls into Applicant’s claimed range.
Regarding claim 28, Stephens teach wherein the cells (from dissociated buccal mucosa tissue) are washed in phosphate buffered saline before and after being detached from plastic and as such would have had cell aggregates in the first wash after detachment  (page 9 para 113). Stephens also teach using a serum-containing medium to suspend the dissociated and fragmented tissue (page 6 para 90) While the serum is not identified as autologous, it would be autologous to the fetal calf that provided the serum. In addition, it is obvious to use autologous serum for the benefits of avoiding contaminating prions that can interfere with transplantation. One of ordinary skill in the art would have had a reasonable expectation of success in using autologous serum as Stephens suggest the benefit of using autologous cells (page 12, para 146).
Therefore the combined teachings of Stephens et al and Marko et al render obvious Applicant’s invention as claimed.


Claims 17-18, 21-25, 27-28, 30-31, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Maslowski (US 2013/0224160) in view of Marko et al (US 2004/0101959) and Wood et al (US 2010/0196334-from IDS filed 07/03/2018).
Regarding claim 17, 27 and 39, Maslowski teaches a composition comprising dissociated buccal mucosa tissue suspended in solution (pages 3-4 para 30-32).
Maslowski do not specifically teach wherein the solution is viscous and/or contains one or more components capable of increasing the viscosity of the solution.
However, Maslowski do suggest that their cells from dissociated buccal mucosa tissue can be used to treat damaged tissues, such as damaged vocal cords and other damaged tissue (page 2 para 13, page 5 para 39).
Marko teach a composition comprising dissociated buccal mucosa tissue suspended in a solution that contains both fibroblasts from oral tissue such as a lamina propria and keratinocytes (epithelial cells) from oral mucosa such as buccal tissue (page 4 para 20). Marko teach wherein the cells are suspended in a viscous solution (biodegradable acellular filler) such as solubilized gelatin, collagen (page 13 para 86-92) or plasma clot made of fibrin (fibrin sealant component) (page 15, para 110). These filler materials allow for the cell composition to be used to repair damaged tissue (page 13 para 85-87, page 13 para 94-page 14 para 100).
One of ordinary skill in the art would have been motivated to include an acellular filler material with the cell solution of Maslowski because Marko suggest that this makes for an injectable cell composition that is useful for the repair of various damaged tissues (pages 13-14 para 94). One of ordinary skill in the art would have had a reasonable expectation of success because Maslowski also indicates that their cells are useful for the treatment of damaged tissue.
Maslowski does not specifically teach wherein the cells suspension includes cell aggregates or tissue fragments.  
Wood teach a liquid graft comprising dissociated buccal mucosa tissue suspended in solution. Cells suitable for grafting back to a patient are collected and dispersed in a solution that is suitable for immediate dispersion over the recipient graft site and includes epithelial cells (page 3 para 54, para 60) as well as small aggregates of cells from buccal mucosa tissue after removal of large cellular aggregates by filtration (page 2 para 23, page 4 para 74). Methods for dissociating cellular layers within tissues are taught to be well known in the art and include either physical or chemical disruption (page 4 para 66).
One of ordinary skill in the art would have been motivated to use dissociated cells that include small cell aggregates in the suspension of Maslowski because Wood indicate that this is a suitable amount of tissue dissociation for buccal mucosa tissue intended for inclusion in a liquid graft suspension and both Maslowski and Wood are intending to use buccal mucosa cell suspensions for transplant to a patient. One of ordinary skill in the art would have had a reasonable expectation of success because Wood describe the filter size needed to keep the cell aggregates under 200 µm in size (which overlaps with Applicant’s claimed range) and also allows for single cells to be present.
Regarding claims 18, 24, 25, 30, 31 and 37, Maslowski teaches an intermediate step wherein a three mm punch biopsy of buccal mucosa tissue is incubated for one hour with Liberase Digestive Enzyme Solutions (page 4 para 32). It is at this intermediate step, before any cells are removed, that the suspended dissociated tissue contains all the cells naturally found in the buccal mucosa, such as epithelial progenitors, aggregates of cells, stratified squamous epithelium, fragments of lamina propria, fibroblasts, epithelial cells, lymphocytes, plasma cells, macrophages, eosinophilic leukocytes mast cells, collagen, elastin. The fact the buccal mucosa tissue inherently contains these cells and proteins is recognized by Applicant in their Specification (pages 6-8, para 22-26).
Regarding claim 21, Maslowski teaches wherein the dissociated buccal mucosa cells are expanded and passaged by trypsinization which requires that the dissociated expanded cells are resuspended in a solution prior to re-seeding (page 4 para 32-33).
Regarding claims 22-23, Maslowski teaches wherein the dissociated buccal mucosa tissue is suspended in a solution that contains serum containing media, IMDM (nutrients) (page 4 para 32-33).
Regarding claim 28, Maslowski teaches wherein the expanded cells (from dissociated buccal mucosa tissue) are suspended (washed) in phosphate buffered saline (page 5 para 40).
Therefore the combined teachings of Maslowski, Marko et al and Wood et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the rejections do not include all the limitations of the amended claims.
This is not found persuasive as the previous rejections have been replaced with new rejections that do address all the limitations of the amended claims as recited above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632